OPINION
DOUGLAS, Judge.
This is an appeal from an order of the 140th District Court of Lubbock County in habeas corpus proceeding in which the court continued bail at $50,000.00. Appellant contends this amount is excessive.
Appellant was indicted on October 16, 1975, for murder. The indictment alleges that he shot Carla Sue McClellan and Lori Allison McClellan on October 2, 1975. A stipulation was entered into to the effect that an officer would testify that his investigation revealed that appellant committed the homicides. The circumstances of the offense are not shown. There is evidence that the State was willing to recommend a punishment of seven years’ confinement.
The record reflects that an assistant district attorney originally recommended that bond be set in the amount of $2500.00. The Precinct 6 Justice Court of Lubbock County, however, set bail at $50,000.00. Appellant then instituted this habeas corpus proceeding seeking reduction of bail.
Appellant testified that his wife and daughter were the deceased and that he had turned over all of his property, which consisted of a car, furniture and household goods, to his wife’s relatives. He further stated that all he had left was approximately $175.00 in cash.
He also testified that he had had several employment offers from relatives and if any of' them were accepted he would be able to pay off bond premiums. He stated that he could probably make bond in the amount of $5,000.00.
The testimony about his ability to make bond, however, is not the sole criterion in setting bail. Ex parte Runo, 535 S.W.2d 188 (Tex.Cr.App.1976); Ex parte Sierra, 514 S.W.2d 760 (Tex.Cr.App.1974).
We hold that, under the circumstances of this case, the bail is excessive. Bail is hereby reduced and is set in the sum of $5,000.00.